Citation Nr: 1619362	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  08-33 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served from July 1986 to July 1989, along with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating action of March 2006 of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.  Subsequent to the perfection of his appeal, the appellant proffered testimony before the undersigned Acting Veterans Law Judge via a videoconference hearing in June 2013. A transcript of that hearing was prepared and has been included in the claims folder for review.  

In the case of Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Acting Veterans Law Judge (AVLJ) or Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ noted the basis of the prior determinations and the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim for increased evaluations, and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with requirements noted in Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2015) and that the Board can go forward on the claim based on the current record. 

After reviewing the claim, the Board, in August 2013, remanded the claim to the agency of original jurisdiction (AOJ) for the purpose of obtaining additional information.  The claim was subsequently returned to the Board which, in turn, granted service connection for an acquired psychiatric disorder and remanded, in March 2015, the issue involving both knees.  The purpose of the remand was to obtain a medical opinion concerning the existence and etiology of any found bilateral knee disorder.  The claim has since been returned to the Board for appellate review.  

Upon reviewing the development that has occurred, the Board finds there has been substantial compliance with its remand instructions.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that the appellant's claim was returned to the agency of original jurisdiction so that additional information could be obtained concerning the existence and etiology of any found knee disorder.  The results of that inquiry have been included in the claims folder for review.  The agency of original jurisdiction subsequently issued a supplemental statement of the case (SSOC) after reviewing the results of the information obtained.  Based on the foregoing, the Board finds that the agency of original jurisdiction substantially complied with the mandates of the Board's remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the veteran the right to compliance with the remand orders).  


FINDINGS OF FACTS

1.  The appellant's service medical records are negative for any findings or complaints involving either knee.

2.  The appellant has admitted that he did not suffer from a bilateral knee disorder while on active duty and that he did not begin experiencing manifestations of a bilateral knee disorder until many years after he was discharged from service.

3.  A VA doctor has found that the appellant does not suffer from a ratable disorder of either knee.   


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated by service or a service-connected disorder.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA) - 
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Additionally, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters from the RO and the AOJ advised the appellant of the evidence and information necessary to substantiate his service connection claim, and his and VA's respective responsibilities in obtaining such evidence and information.  Communications also informed the appellant of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Readjudication cured any timing deficiency.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Thus, no further development is necessary with respect to the duty to notify.

The appellant was afforded miscellaneous VA examinations over the course of this appeal, with the most recent examinations occurring in December 2015.  The results from that examination are of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The examination and subsequent report involved a review of the available medical records and the results of actual testing/examining of the appellant.  The Board therefore finds that the medical information is adequate for ratings purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

For the foregoing reasons, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  In summary, VA has satisfied its duty to inform and assist the appellant at every stage in this case, and any errors were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Laws and Regulations - Service Connection

Service connection will be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2014).  In order to establish service connection for the claimed disorder, there must be evidence of:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Where a chronic disease listed in 38 U.S.C.A. § 1101, is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2015).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  Establishing continuity of symptomatology under § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link current disability to service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  These provisions only apply to listed chronic diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A chronic disease identified to a compensable degree within one year of service is presumed to be service connected.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b) (2015), the only avenue for direct service connection is by showing inservice incurrence or aggravation under 38 C.F.R. § 3.303(a) (2015), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).

Service connection is also permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2015).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  But when there is aggravation, the veteran is only compensated for the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  And irrespective of whether the claim is premised on causation or aggravation, supporting medical nexus evidence usually, though not always, is needed to associate the claimed condition with the service-connected disability.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Court's decision in Allen, which, as noted above, addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006); 38 C.F.R. § 3.310(b) (2015).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was clearly and unmistakably not aggravated.  See 38 U.S.C.A. §§ 1111, 1132 (West 2014); 38 C.F.R. § 3.304(b) (2015).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

If the presumption of soundness is not rebutted, the claim is treated as one for ordinary service connection.  Wagner.

Moreover, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306(b) (2015).  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2015).

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015); see also Collette v. Brown, 82 F.3d 389, 392 (1996).  This provision, however, does not establish service connection for a combat veteran; it merely aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Gregory v. Brown, 8 Vet. App. 563, 57 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

III.  Facts and Discussion

The appellant has come before the VA claiming that he now suffers from a bilateral knee disorder that he believes is the result of or was caused by his military service.  A review of the appellant's service medical treatment records fails to reveal any complaints involving either knee.  That is, the service medical treatment records are silent or negative for any complaints or findings that would suggest or insinuate that the appellant was treated for or diagnosed with a bilateral knee disorder.  Additionally, when the appellant's end-of-service medical examination was accomplished, the appellant did not register any complaints involving a disability of either knee.  

The medical records further indicate that the appellant's first report confirmed by the records did not occur until 2004 and 2005.  At that time, he complained of pain.  However, when seen for medical treatment, a chronic, ratable bilateral knee disability was not diagnosed.  

In conjunction with his claim for benefits, the appellant underwent two examinations of his knees.  The most recent occurred in December 2015.  The examining doctor concluded that there were no physical manifestations or symptoms that would produce or cause pain the knees.  The examiner further noted that the appellant had not been previously diagnosed with a ratable disability or disorder of the knees (including arthritis).  It was also reported that the results from the previous VA medical examination (of 2013) had not produced a diagnosis of a bilateral knee disorder.  

The examiner also wrote that the appellant had not received any additional medical care by a private doctor or the Hampton VA Medical Center (VAMC).  It was found that the range of motion of both knees was "normal" and even though the appellant complained of pain in both knees, the doctor could not find any physical anomalies of either knee.  The examiner also opined that the appellant's previous statements were not credible since he admitted, during the examination, that he had not had knee problems in service and did not experience knee pain until 2004, which was sixteen years after his separation from service.  The appellant's statements were also questionable, per the doctor, based on the x-ray films which did not show any physical manifestations of a disability of either knee.  The medical examiner concluded by once again diagnosing the appellant with normal knees with no pathology or disability of the knees objectively detected.

Although the appellant intimated that additional information would be forthcoming concerning his purported disability, he has not provided any competent medical evidence demonstrating that he currently has a bilateral knee disability.  More specifically, the evidence is devoid of a verifiable diagnosis of a disability of either knee that is productive of "pain."  Without such a diagnosis, entitlement to service connection may not be established.  There must be a current disability, not just symptoms.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Board finds therefore that there is insufficient evidence to place the evidence in equipoise as to whether the appellant suffers from the claimed disorder related to or caused by his military service or the result of a service-connected disorder or aggravated by service.  On the basis of these findings and following a full review of the record, the Board concludes that the record does not show that the appellant currently suffers from a disability of either knee related to his military service or a service-connected disorder, and service connection is consequently not warranted.

With respect to the appellant's statements and assertions about his claim, the only opinion addressing whether he now suffers from a disability is that of the appellant and endorsed by the appellant's representative.  However, the Board finds that the generalized statements provided by the appellant are too general in nature to provide the necessary evidence to show that the appellant now has any of the purported conditions that resulted from his military service and any incident that may have occurred therein or a service-connected disorder.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination "medical in nature" and was capable of lay observation."  Thus, it was determined that the appellant's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

Also, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but also extends to the first two.  Whether lay evidence is competent and sufficient is an issue of fact.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994), supra (distinguishing between competency ("legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in reporting that he now suffers from pain in the knees that he believes to be an actual ratable disability. However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  Moreover, there is nothing in the record that would suggest that the appellant has medical training that would qualify him to diagnose a disorder.  There is no indication from the DD 214 that the appellant was ever military-qualified to offer medical assessment.  There is nothing in the appellant's service or post-service record that suggests that the appellant received any type of medical training such that he would be qualified to diagnose a disorder of either knee.  Given that medical knowledge relevant to the specific disorder at issue, and the lack of training received the appellant, the Board finds that the appellant lacks the education, training, and experience to offer competent, detailed medical evidence in this regard.

In other words, the appellant is not trained to provide complex medical opinions regarding the etiology or, more importantly, the actual existence of the claimed disorders.  See Barr.  Thus, the lay assertions are not competent or sufficient to establish an actual disability in this case.  Again, although the appellant is competent in certain situations to be able to provide a diagnosis of a simple condition such as a black eye or varicose veins, he is not competent to provide evidence as to more complex medical questions, such as whether he has an actual disability that might be classified as a bilateral knee disorder, and whether this condition is related to service, an incident in service, or a service-connected disorder.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  He is capable of claiming that he has pain; however, as a layperson, he is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).

Most importantly, though, the appellant has not proven the most fundamental and essential element of this claim - that is, the establishment of current disability.  He has not shown, nor has the medical evidence suggested, that he now suffers from a disability of either knee.  Absent these proofs, he has not made a valid claim.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability).  See also Chelte v. Brown, 10 Vet. App. 268 (1997) (a current disability generally means a disability shown by competent medical evidence to exist).  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The preponderance of the objective and probative medical and other evidence of record is therefore against the appellant's claim for service connection for a disability of both knees.


ORDER

Entitlement to service connection for a bilateral knee disorder is denied. 




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


